Citation Nr: 9916970	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  96-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss prior to December 1, 1998.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss from December 1, 1998, to include the 
issue of whether the reduction in rating was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to January 1946 and from September 1950 to April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted a 10 percent disability 
rating for the veteran's service-connected bilateral hearing 
loss.  

In July 1997, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

In December 1997, the Board remanded this claim for 
additional evidentiary development.  The RO complied with the 
Board's Remand instructions; therefore, this case is ready 
for appellate review.  While this case was in remand status, 
an August 1998 rating decision implemented a proposal to 
reduce the disability rating for the veteran's hearing loss 
from 10 percent to zero percent effective December 1, 1998, 
which had been executed in May 1998.  In response to the 
reduction in his disability rating, the veteran submitted 
private medical evidence arguing that his evaluation should 
not be reduced; this is sufficient to constitute a notice of 
disagreement with the reduction in rating.  The September and 
November 1998 Supplemental Statements of the Case addressed 
the issue of the propriety of reducing the veteran's 
evaluation for hearing loss and provided him the laws and 
regulations regarding reductions in disability ratings.  
Since the veteran originally filed a claim for an increased 
rating and appealed that issue to the Board, but the RO 
reduced the disability rating during the pendency of this 
appeal, the Board will also consider this issue.  Therefore, 
the issues before the Board have been recharacterized as 
shown on the first page of this decision. 

At his hearing in 1997, the veteran indicated his 
disagreement with the effective date assigned for the 10 
percent disability rating for his service-connected bilateral 
hearing loss.  The issue of the effective date of the award 
is not inextricably intertwined with the issues now on 
appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, this issue is 
again referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
hearing loss is plausible, and sufficient evidence has been 
obtained for correct resolution of this claim.

2.  As of August 1994, the veteran's bilateral hearing loss 
was manifested by puretone threshold averages of 55 decibels 
in both ears, with speech recognition ability of 76 percent 
for both ears, resulting in Level "IV" hearing for both 
ears. 

3.  As of April 1998, the veteran's bilateral hearing loss 
was manifested by puretone threshold averages of 53 decibels 
in the right ear and 51 decibels in the left ear, with speech 
recognition ability of 96 percent for the right ear and 92 
percent for the left ear, resulting in Level "I" hearing 
for both ears.

4.  The RO notified the veteran by letter dated in June 1998 
of the proposal to reduce the disability rating assigned for 
his service-connected hearing loss.  The letter advised him 
of his procedural rights regarding the proposed reduction, 
and afforded him 60 days to respond to the proposal.

5.  The RO received no subsequent evidence in response to the 
proposed reduction and following the expiration of the 60-day 
period, executed a rating decision formally reducing the 
veteran's disability rating for hearing loss from 10 percent 
to zero percent.  The reduction in rating was effective from 
December 1, 1998.

6.  The 10 percent disability rating for the veteran's 
hearing loss had been in effect for less than five years at 
the time it was reduced.

7.  There are no numerical results from audiometric 
evaluations conducted since December 1, 1998, but the 
evidence indicates that such results were consistent with 
prior audiometric findings, which showed that the veteran's 
hearing loss is properly evaluated at zero percent.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased evaluation for his bilateral hearing loss, and VA 
has satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected bilateral hearing 
loss prior to December 1, 1998, were not met. 38 U.S.C.A. 
§§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.85, and 4.87, Diagnostic Code 6100 (1998); 38 C.F.R. 
§ 4.85 and 4.87, as amended by 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).

3.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of August 1998 implementing the proposed reduction.  
38 C.F.R. § 3.105(e) (1998).

4.  The reduction of the veteran's disability rating for 
bilateral hearing loss from 10 percent to zero percent was 
warranted by a preponderance of the evidence, and the 
requirements for restoration have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 
4.13, 4.85, and 4.87, Diagnostic Code 6100 (1998).

5.  The criteria for a compensable disability rating for the 
veteran's service-connected bilateral hearing loss since 
December 1, 1998, have not been met. 38 U.S.C.A. §§ 1155 and 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, and 
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85 and 4.87, 
as amended by 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During the veteran's first period of service, he was exposed 
to acoustic trauma with resulting hearing loss.  He was 
granted service connection for bilateral hearing loss with a 
zero percent evaluation assigned from February 1948 that was 
confirmed and continued in subsequent rating decisions.  In 
March 1994, the veteran filed a claim for a compensable 
rating.  He underwent a VA audiological examination in August 
1994, which showed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
50
55
65
LEFT
40
45
55
60
60

The puretone threshold average was 55 decibels for both ears.  
Speech audiometry revealed speech recognition ability of 76 
percent in both ears. 

A March 1995 rating decision granted a 10 percent disability 
rating for the veteran's hearing loss.  He appealed this 
decision, maintaining that he was entitled to a higher 
disability rating.  In July 1997, he had a personal hearing 
before a Member of the Board.  He testified that he had 
received hearing aids in the 1960s.  He had recently been 
evaluated for his hearing loss at the VA Medical Center in 
Augusta, Georgia.  He denied experiencing any difficulties 
with communicating in a one-on-one situation.  Sometimes he 
had to adjust his hearing aid if it was loud in a group of 
people, but he did not consider this a problem.  

In December 1997, the Board remanded this claim for 
additional evidentiary development.  In a December 1997 
letter, the RO requested that the veteran complete release 
forms for any medical providers who had treated him for his 
hearing loss since 1994.  The veteran did not respond.

The RO obtained the veteran's VA medical records for 
treatment between February 1996 and April 1998.  He did 
undergo audiological evaluations in February 1996 and March 
1997, but the reports of these evaluations indicated that the 
results could not be used for rating purposes.  It was noted 
in 1996 that there was no significant change from the 1995 
results, other than slightly poorer word recognition scores.  
He was issued new hearing aids in 1996, and he reported good 
results with these hearing aids.  In March 1997, he indicated 
that he had some difficulty hearing on the telephone since he 
had purchased new telephones.  He was able to hear on the 
telephone in the clinic with his hearing aids, and he was 
counseled as to the possibility of telephone incompatibility.  

In April 1998, the veteran underwent a VA audiological 
examination, which showed puretone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
60
60
LEFT
35
45
50
55
55

The puretone threshold average was 52 decibels for the right 
ear and 51 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 92 percent in the left ear.

A May 1998 rating decision proposed reducing the disability 
rating for the veteran's hearing loss from 10 percent to zero 
percent.  No evidence was received from the veteran.  An 
August 1998 rating decision implemented this proposal, and 
the evaluation for his hearing loss was reduced to zero 
percent effective December 1, 1998.  

In October 1998, the veteran submitted the report of an 
audiological evaluation conducted at the Memorial Georgia Ear 
Institute in September 1998.  The numerical results of the 
audiological evaluation were not provided, but the results 
shown in the diagram were consistent with those shown on the 
April 1998 VA examination.  In December 1998, he submitted a 
letter from the Memorial Georgia Ear Institute, which 
indicated that he had recently been evaluated for his hearing 
loss and the results were consistent with past results.  The 
physicians concluded that the veteran had 40 percent 
impairment based on AMA [American Medical Association] 
guidelines and that his compensation should therefore not be 
reduced.


II. Legal Analysis

A. Rating higher than 10 percent prior to December 1998

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased difficulties due to his hearing loss disorder; 
therefore, he has satisfied the initial burden of presenting 
a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations and complied with the Board's Remand 
instructions.  The veteran was also provided a personal 
hearing in accordance with his request.  It appears that 
there may be additional treatment records from the Memorial 
Georgia Ear Institute that the RO failed to obtain.  However, 
it is not necessary that the Board remand this case a second 
time to obtain these records.  The VA examinations from 1994 
and 1998 provide sufficient evidence to properly rate the 
veteran's service-connected disability.  The diagram of the 
audiological evaluation conducted by the Memorial Georgia Ear 
Institute in September 1998 was consistent with the findings 
reported in the April 1998 VA audiological evaluation; 
therefore it is not necessary that this diagram be 
interpreted by a medical professional.  Moreover, the letter 
from Memorial Georgia Ear Institute in December 1998 
indicated that the evaluation was consistent with prior 
audiometric results.  Therefore, there is no indication that 
medical records exist that would show hearing impairment 
other than that reflected in the VA examination reports.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  The primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

The veteran's bilateral hearing loss is rated under 
Diagnostic Code 6100.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (1998), including the rating 
criteria for evaluating a hearing loss disorder.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from June 10, 1999, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

The new regulations were not in effect when the 1995 rating 
decision was made, and the RO has not considered the new 
regulations.  Also, the veteran has not been given notice of 
the new regulations.  However, it is not necessary to remand 
this claim since he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  In this case, neither rating criteria can be 
more favorable to the veteran's claim since the criteria are 
identical.  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1998).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(1999), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) 
and (e) (1998), as amended by 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  Tables VI and VII are reproduced 
below.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Moreover, Table VII was amended 
in that hearing loss is now rated under a single code, that 
of Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999). 




TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


The results of the 1994 audiogram, as indicated above, showed 
that the veteran's hearing loss was properly assigned a 10 
percent evaluation.  Based on a 76 percent speech recognition 
score and a 55-decibel puretone threshold average, Table VI 
indicates a designation of Level "IV" for both ears.  When 
applied to Table VII, the numeric designations of "IV" for 
both ears translated to a 10 percent evaluation.  Therefore, 
the veteran's service-connected hearing loss was properly 
assigned a 10 percent disability rating in the 1995 rating 
decision.  38 C.F.R. § 4.85, Tables VI and VII (1998).

The results of the April 1998 audiogram, as indicated above 
do not support the veteran's claim for a disability rating 
higher than 10 percent.  Based on a 96 percent speech 
recognition score and a 53-decibel puretone threshold 
average, Table VI indicates a designation of Level "I" for 
the right ear.  Based on a 92 percent speech recognition 
score and a 52-decibel puretone threshold average, Table VI 
indicates a designation of Level "I" for the left ear.  
When applied to Table VII, the numeric designations of "I" 
for both ears translated to a zero percent evaluation.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in any four of the five 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision 
corrects for the fact that with a 55-decibel threshold level 
(the level at which speech becomes essentially inaudible) the 
high level of amplification needed to attempt to conduct a 
speech discrimination test would be painful to most people, 
and speech discrimination tests may therefore not be possible 
or reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  Table VIa is reproduced below.  The amended regulations 
changed the title of Table VIa from "Average Puretone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 
25202 (May 11, 1999). 


TABLE VIa
Numeric Designation of Hearing Impairment
Based Only on Puretone Threshold Average

		Average Puretone Decibel Loss
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Neither of these new provisions applies to the veteran's 
situation.  Although some of the puretone thresholds shown on 
the 1994 and 1998 VA examinations are 55 decibels are 
greater, such findings are not present in four of the five 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  In 
1994, findings of 55 decibels or greater were present in two 
frequencies for the right ear and three frequencies for the 
left ear.  In 1998, findings of 55 decibels or greater were 
present in two frequencies for each ear.  Furthermore, none 
of the audiometric evaluations has shown puretone thresholds 
of 70 decibels or more at 2000 Hertz.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
disability rating in excess of 10 percent for bilateral 
hearing loss prior to December 1, 1998.

B. Compensable rating from December 1998, including propriety 
of reduction

1.  Process of Reduction

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (1998).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in May 1998, which proposed 
the reduction in the disability rating for the veteran's 
service-connected hearing loss from 10 percent to zero 
percent.  The veteran was advised of the proposed reduction 
on June 8, 1998.  He did not submit any evidence in response 
to the proposed reduction.  The RO issued a rating decision 
in August 1998, implementing the proposed reduction, 
effective from December 1, 1998.  The veteran was notified of 
this reduction by letter dated September 2, 1998.

Regulation provides further that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  38 C.F.R. 
§ 3.105(e) (1998).  The veteran was notified of the reduction 
on September 2, and the 60-day period expired in November 
1998.  Accordingly, making the reduction effective from 
December 1, 1998, was proper under the regulation.

In addition, for ratings in effect for five years or more, 
there are other specific requirements that must be met before 
VA can reduce a disability rating.  38 C.F.R. § 3.344 (1998).  
However, 38 C.F.R. § 3.344(c) limits the applicability of 
that regulation to ratings that have been in effect for five 
years or more.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that the appropriate dates to be used for 
measuring the five-year time period, according to VA 
regulation, are the effective dates, i.e., the date that the 
disability rating subject to the reduction became effective 
is to be used as the beginning date and the date that the 
reduction was to become effective is to be used as the ending 
date.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  The 
veteran was assigned the 10 percent disability rating for his 
hearing loss effective from March 10, 1994.  His rating was 
reduced effective December 1, 1998.  Therefore, his rating 
was in effect for less than five years, and the provisions of 
38 C.F.R. § 3.344 do not apply.

In this case, then, the RO properly applied the regulations 
regarding the procedure for reductions in ratings.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

2.  Evidentiary Basis for Reduction

The laws and regulations regarding the basis of disability 
ratings and evaluation of hearing loss are discussed above.  
When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  38 C.F.R. § 4.13 (1998).

Concerning the veteran's claim for restoration of a 
10 percent rating for his hearing loss, if there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to determination of 
this issue, the benefit of the doubt in resolving the issue 
is to be given to the veteran.  38 U.S.C.A. § 5107(a) (West 
1991); Brown, 5 Vet. App. at 421.  In other words, the 
reduction in the veteran's disability rating would have to 
have been supported by a preponderance of the evidence.  The 
Board is required to ascertain in any rating reduction case, 
based upon review of the entire record, whether the evidence 
reflects an actual change in the disability, whether the 
examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown, 5 
Vet. App. at 420-421.

Comparing the findings of the veteran's 1998 VA examination 
to his 1994 VA examination, there was clear improvement shown 
in 1998.  As discussed above, the 1994 audiometric findings 
supported assignment of a 10 percent disability rating, but 
the 1998 audiometric findings translated to a zero percent 
disability rating when applied to Tables VI and VII.  
Although the veteran's puretone threshold averages had not 
substantially changed between 1994 and 1998, his ability to 
discriminate speech showed considerable improvement (i.e., 
from 76 percent to 92-96 percent).  Therefore, his overall 
level of disability from his hearing loss as determined by 
the rating schedule had improved. 

The veteran submitted a letter from Memorial Georgia Ear 
Institute indicating that he had 40 percent impairment 
according to AMA guidelines.  However, the guidelines used to 
evaluate hearing impairment differ between VA and AMA.  For 
example, AMA does not use a speech discrimination test as VA 
does.  See 64 Fed. Reg. 25203 (May 11, 1999).  Therefore, 
"direct comparisons of different systems of evaluating 
disability due to hearing loss are not possible."  64 Fed. 
Reg. 25204 (May 11, 1999).  Application of audiometric 
results to VA's rating schedule is a purely mechanical 
process.  In this case, the recent audiometric results 
indicated that his hearing loss disability is noncompensable, 
and there is no reasonable doubt on this matter that could be 
resolved in the veteran's favor.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence shows that the reduction in the 
veteran's disability rating from 10 percent to 
noncompensable, effective from December 1, 1998, was proper.  
Therefore, entitlement to restoration of the previously 
assigned 10 percent rating for hearing loss is denied.

3. Compensable Rating from December 1998

The only audiological evaluation conducted since December 1, 
1998, was by Memorial Georgia Ear Institute on December 14, 
1998.  The audiometric results of that evaluation have not 
been obtained.  However, as discussed above, it is not 
necessary to remand this case to obtain these results.  The 
December 1998 letter indicated that the results were 
consistent with prior tests.  The evaluation from Memorial 
Georgia Ear Institute in September 1998 showed results 
consistent with the April 1998 VA examination.  As indicated 
above, the results of the April 1998 VA examination showed 
that the veteran's hearing loss is noncompensable.  38 C.F.R. 
§ 4.85, Tables VI and VII (1998).  In light of these facts, 
the preponderance of the evidence is against the claim for a 
compensable disability rating for bilateral hearing loss from 
December 1, 1998.



ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss prior to December 1, 1998, is 
denied.

Having found that the reduction in rating was proper, 
restoration of the 10 percent rating for hearing loss is 
denied.

Entitlement to a compensable disability rating for bilateral 
hearing loss from December 1, 1998, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

